     Case 2:20-cv-01880-GMN-VCF Document 37 Filed 12/02/20 Page 1 of 4




 1 GINA M. MUSHMECHE, ESQ.
     Nevada Bar No. 10411
 2 KRAVITZ, SCHNITZER, &
     JOHNSON, CHTD
 3 8985 S. Eastern Avenue, Suite 200
     Las Vegas, NV 89123
 4 Telephone: 702-362-6666
     Facsimile: 702-362-2203
 5 gmushmeche@kssattorneys.com
     Attorneys for Defendant iEnergizer, Inc.
 6
 7
 8
 9
                                UNITED STATES DISTRICT COURT
10
                                    DISTRICT OF NEVADA
11
     Diane St. Clair,                             )   Case No. 2:20-cv-1880 -GMN-VCF
12                                                )
                   Plaintiff,                     )   JOINT MOTION TO EXTEND
13                                                )
     v.                                           )   DEADLINE FOR IENERGIZER,
14                                                )   INC. TO RESPOND TO
     iEnergizer, Inc.; GC Services Limited        )   PLAINTIFF’S COMPLAINT
15 Partnership; Teleperformance Business          )
     Services US, LLC; Alorica, Inc.; and DOES    )
16 1-5                                            )   [THIRD REQUEST FOR
                                                  )   EXTENSION]
17                 Defendants.                    )
18
            COMES NOW, Defendant iEnergizer, Inc., (“Defendant”), and Plaintiff, Diane St.
19
     Clair (“Plaintiff”), by and through their respective counsel of record, and pursuant to
20
     USDC LR 7-1(c), hereby file this Joint Motion to Extend the Deadline for iEnergizer,
21
     Inc. to answer or otherwise plead in response to Plaintiff’s Complaint.    The Parties
22
     hereby consent and agree as follows:
23
            1. Plaintiff commenced this action on October 8, 2020. (Doc. 3).
24
            2. On November 2, 2020, iEnergizer, Inc. filed its first Stipulation and Order
25
               requesting additional time to file responsive pleadings, which was granted on
26
               November 3, 2020. (Doc. 14 and Doc. 15).
27
            3. On November 16, 2020, iEnergizer, Inc. filed its second Stipulation and Order
28
               requesting additional time to file responsive pleadings, which was granted on
     Case 2:20-cv-01880-GMN-VCF Document 37 Filed 12/02/20 Page 2 of 4




 1            November 17, 2020.         (Doc. 16 and Doc. 17).    The current deadline for
 2            iEnergizer, Inc. to answer or otherwise plead in response to Plaintiff’s
 3            Complaint is December 1, 2020.
 4         4. iEngergizer, Inc. and Plaintiff are discussing the possibility of resolving
 5            Plaintiff’s claims against iEngergizer, Inc. To accommodate these negotiations,
 6            iEngergizer, Inc. and Plaintiff move for an additional thirty days, until
 7            December 31, 2020 for iEngergizer, Inc to answer or otherwise plead in
 8            response to Plaintiff’s Complaint
 9         5. This is iEnergizer, Inc.’s third request for extension; however, as outlined
10            above, by granting the same, it would allow for the parties to continue
11            settlement negotiations.
12         6. This Joint Motion is not being submitted for purpose of delay.
13
14 ///
15 ///
16 ///
17
   ///
18
   ///
19
20 ///
21 ///
22 ///
23
     ///
24
     ///
25
     ///
26
27
28
     Case 2:20-cv-01880-GMN-VCF Document 37 Filed 12/02/20 Page 3 of 4




 1          7. Accordingly, iEngergizer, Inc. and Plaintiff respectfully request that this Court
 2             grant the Joint Motion to Extend Deadline for iEnergizer, Inc. to Respond to
 3             Plaintiff’s Complaint and that iEngerizer, Inc has until December 31, 2020 to
 4             answer or otherwise plead in response to Plaintiff’s Complaint .
 5
 6 Respectfully submitted.
 7 DATED this 1st day of December, 2020.
 8
     PRICE LAW GROUP, APC                          KRAVITZ, SCHNITZER & JOHNSON,
 9                                                 CHTD
10
     /s/ Steven Alpert                             /s/ Gina M. Mushmeche
11 Steven Alpert, Esq.                             Gina M. Mushmeche, Esq.
     Nevada Bar No. 8353                           Nevada Bar No. 10411
12 5940 S. Rainbow Blvd., Suite 3014
                                                   8985 S. Eastern Avenue, Suite 200
     Las Vegas, NV 89118
13 Telephone: 702-794-2008                         Las Vegas, Nevada 89123
     alpert@pricelawgroup.com                      Tel: 702-362-6666
14 Attorneys for Plaintiff                         gmushmeche@ksjattorneys.com
                                                   Attorneys for Defendant iEnergizer, Inc.
15
16
17
18
19
20
21
22
23
                                             ORDER
24
                                                                     12-2-2020
25                                            IT IS SO ORDERED:
26
27
28                                             UNITED STATES MAGISTRATE JUDGE
     Case 2:20-cv-01880-GMN-VCF Document 37 Filed 12/02/20 Page 4 of 4




 1                                    CERTIFICATE OF SERVICE
 2
            I HEREBY CERTIFY that on the 1st day of December, 2020, service of the
 3
     foregoing JOINT MOTION TO EXTEND DEADLINE FOR IENERGIZER, INC.
 4
     TO RESPOND TO PLAINTIFF’S COMPLAINT [THIRD REQUEST FOR
 5
     EXTENSION] was made upon each party in the case who is registered as an electronic
 6
     case filing user with the Clerk as follows:
 7
 8
   Steven Alpert, Esq.
 9
   PRICE LAW GROUP, APC
10 5940 S. Rainbow, Blvd., Suite 3014
   Las Vegas, NV 89118
11
   alpert@pricelawgroup.com
12 Attorneys for Plaintiff
13
     Jennifer Berch, Esq.
14 QUILLING SELANDER LOWNDS
15
   WINSLETT & MOSER, P.C.
   2001 BRYAN St., Suite 1800
16 Dallas, TX 75201
17 jberg@gslwm.com
   Attorneys for EGS Financial Care, Inc./Alorica, Inc.
18
19 Natalie L. Winslow, Esq.
     Jamie K. Combs, Esq.
20 AKERMAN LLP
21 1635 Village Center Circle, Suite 200
     Las Vegas, NV 89134
22 Natalie.winslow@akeman.com
23 Jamie.combs@akerman.com
     Attorneys for Teleperformance Business Services, US., LLC
24
25
26
                                                   /s/ Faye Evangelista
27                                                 An employee of Kravitz, Schnitzer &
                                                   Johnson, Chtd.
28
